         Case: 3:20-cv-01133-jdp Document #: 2 Filed: 01/04/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 ROBERT PIERRE KIDD,

        Petitioner,                                                  ORDER
 v.
                                                             Case No. 20-cv-1133-jdp
 JUDGE JAQUELINE D. SCHELLINGER,

        Respondent.


       Petitioner Robert Pierre Kidd seeks a writ of habeas corpus pursuant to 28 U.S.C.

§ 2254. Petitioner has neither paid the $5 filing fee nor requested leave to proceed without

prepayment of the filing fee. For this case to move forward, petitioner must pay the $5 filing

fee or submit a properly supported motion for leave to proceed without prepayment of the

filing fee no later than January 25, 2021. Any motion for leave to proceed without prepayment

of the filing fee must include a certified copy of an inmate trust fund account statement (or

institutional equivalent) for the six-month period beginning approximately June 21, 2020

through the date of the petition, December 21, 2020.




                                          ORDER

       IT IS ORDERED that:

              1.      Petitioner Robert Pierre Kidd may have until January 25, 2021, to pay

the $5 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee.
        Case: 3:20-cv-01133-jdp Document #: 2 Filed: 01/04/21 Page 2 of 2




       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before January 25, 2021, I will assume that petitioner wishes to

withdraw this petition.




              Entered this 4th day of January, 2021.

                                   BY THE COURT:

                                   s/

                                   PETER OPPENEER
                                   Magistrate Judge
